 660DECISIONSOF NATIONALLABOR RELATIONS BOARDhours.Accordingly, the oiler works 6 hours for a chief, and 6hours for an assistant engineer.Otherwise, there has been nochange in the duties, functions, or authority of the engineers.In view of the foregoing, we find no reason to alter our conclu-sion that the engineers employed on the Employer's towboats aresupervisors within the meaning of the Act, and we shall dismiss thepetition for that reason.5[The Board dismissed the petition.]5In view of our disposition of the case we find it unnecessary to pass on Petitioner'scontention that the Employer and two other companies,Midcontinent Barge Companyand M-W-T Company,constitute a single employer for the purposes of collective bargaining.Calandra Photo,Inc. and Irvin C. Levin,its agentand Memberof its Board of DirectorsandThe International Printing Press-men and Assistants'Union of North America,Local No. 412,AFL-CIOCalandra Photo, Inc.andThe International Printing Pressmenand Assistants'Union of North America,LocalNo. 412, AFL-CIO.Cases Nos. 17-CA-2418 and 17-CA-2416.March 15, 1965DECISION AND ORDEROn November 24, 1964, Trial Examiner William W. Kapell issuedhisDecision in the above-entitled proceeding, finding that theRespondents had engaged in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the attached Decision.The TrialExaminer further found that the Respondents had not engaged incertain other unfair labor practices alleged in the complaint, andrecommended that those allegations be dismissed.Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner's Decisionand a brief in support thereof.The Respondents filed exceptionsto the Trial Examiner's Decision and a brief in answer to the Gen-eral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the National Labor Relations Board has delegatedits powers in connection with these cases to a three-member panel[Chairman McCulloch and Members Brown and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrialExaminer'sDecision, the exceptions, the briefs, and the entire151 NLRB No. 79. CALANDRA PHOTO, INC., & IRVIN C. LEVIN, ETC.661record in these cases, and with the modification noted below, herebyadopts the findings,' conclusions, and recommendations 2 of theTrial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts asitsOrder the Order recommended by the Trial Examiner, andorders that the Respondent Calandra Photo, Inc., its officers, agents,successors, and assigns, and the Respondent Irvin C. Levin shalltake the action set forth in the Trial Examiner's RecommendedOrder, with the following modifications :1.Delete paragraph 1(e) of the Recommended Order and substi-tute the following :"(e) In any other manner interfering with, restraining, or coerc-ing employees in the exercise of the right to self-organization, toform labor organizations, to join or assist The International Print-ing Pressmen and Assistants' Union of North America, Local No.412,AFL-CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection or to refrain from any and all suchactivities."2.From the fifth indented paragraph of the notice, delete thewords "like or related" in the first line and substitute therefor theword "other," and delete the last three lines.3.Immediately after the lines in the notice provided for datingand signing by the representative of the Respondent Employer addthe following:"IRVINC. LEVIN,Agent and Respondent.Dated----------------By-------------------------------------IRVIN C. LEVIN"iWe find, inagreement with the Trial Examiner,that the Respondents by discrimina-torily dischargingMartin violated Section 8(a) (3) and(1)of the Act.In reachingthis conclusion,we find, as did the Trial Examiner,that the Respondents used Martin'ssmoking asa pretextto discharge him, and thatthe real motivating cause for hisdischarge was his unionactivity.We also adopt the Trial Examiner'sconclusion thatthe Respondentsdid not violate the Act bydischarging John and MichaelBiodrowski,as we agreewith the TrialExaminerthat the General Counsel failed to establish by apreponderance of the credible evidence that either of them was in fact discharged. Inview of thesefindings, we do not adopt or pass on the Trial Examiner's alternative basesfor his conclusions as to these allegationsof the complaint.2 As a discriminatorydischargesuch as thatfound herein"goesto the veryheart ofthe Act," weshall oider the Respondentto refrainfrom in any manner interfering withthe rights of employees under Section7 of the Act.N.L R.B. v. Entwistle Mfg,120F. 2d 532, 536(C.A. 4).As requestedin the GeneralCounsel'sexceptions,we shalladd the name of the individual respondent,Irvin C. Levin,to the order and noticeAsrecommendedby the Trial Examiner, however,only the Respondent Company shall beliable forreinstatementof and backpaytoMartin. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe complaint in Case No. 17-CA-2418 issued on June 5, 1964,' based uponcharges filed on March 26, April 3, and May 27, alleges that Calandra Photo, Inc.,herein referred to ,as Respondent Company, and Irvin C. Levin, its agent and memberof its board of directors, engaged in certain conduct in violation of Section 8 (a)( I)and (3) of the National Labor Relations Act, as amended, herein called the Act.The complaint in Case No. 17-CA-2446 issued on June 19, based on a chargefiled on May 15, alleges additional violations of Section 8(a)(1) and (3) of theAct by Respondent Company. The answers in each case denied the commissionof any violations.The cases were consolidated for hearing and were heard beforeTrial Examiner William W. Kapell at Omaha, Nebraska, on July 21, 22, and 23.All parties were represented by counsel and were afforded opportunity to adduceevidence, to examine and cross-examine witnesses, and to file briefs.Briefswerereceived from General Counsel and Respondent Company and have been carefullyconsidered.Upon the entire record and from my observation of the witnesses, I hereby makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT COMPANYRespondent Company is a Nebraska corporation with its principal place of busi-ness at Omaha, Nebraska, where it is engaged in the processing and sale atwholesale and retail of photographic material.On an annual basis it has grosssales in excess of $500,000, with sales to customers located outside of the State ofNebraska exceeding $50,000, and its purchases from outside of the State ofNebraska exceeding $50,000. I find that Respondent Company is an employerengaged in commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe International Printing Pressmen and Assistants' Union of North America,Local No. 412, AFL-CIO, herein referred to as the Union, is a labor organizationwithin the meaning of the Act.IIITHE UNFAIR LABOR PRACTICESA. The issues and settingThe complaints allege that beginning the latter part of February, RespondentCompany, by its agents, violated Section 8(a)(1) by interrogating its employeesand an applicant for employment concerning their union activities and interests,threatening economic reprisals against its employees because of their unionactivities,making promises of economic benefits to employees if they abandonedtheUnion, and terminating the employment of Production Manager John B.Biodrowski and his son, Michael Biodrowski, because of the refusal of John B.Biodrowski to engage in unlawful labor practices, and violated Section 8(a)(3)and (1) by discriminatorily discharging employees Herman Martin, Robert L.Kocourek, and Melitta Heaton, because of their union activities.The answers denythe commission of the alleged violations, and assert that Herman Martin was dis-charged because of gross misconduct, and that Robert L. Kocourek, Melitta Heaton,and the Biodrowskis voluntarily quit their employment.Union activities began at Respondent Company's plant on February 27, whenunion cards were distributed to and signed by several employees who began wearingunion badges.By letter dated February 28 the Union demanded recognition fromRespondentCompany as collective-bargaining representative of certain of itsemployees and requested negotiation of a collective-bargaining contract coveringthese employees.Thereafter, on March 2, the Union filed a petition for an electioninCase No. 17-RC-4428 under Section 9(c) (1) (A) of the ActOn March 19the Union and Respondent Company entered into a stipulation for certification uponconsent election, which was set for, but not held, on April 3.'All dates herein refer to the year 1964 unless otherwise noted. CALANDRA PHOTO, INC., & IRVIN C. LEVIN, ETC.663B. The alleged discrimination1.Robert L. KocourekOn March 20, employee Robert Kocourek, who had recently been transferredto the warehouse from the plant, was called to the office of Charles Calandra, thepresident of Respondent Company, where he was told by Irvin C. Levin s in thepresence of Calandra that for the past week he had been thinking of firing himbecause he was talking union on company time.Kocourek admitted talking todrivers about the Union, and was then questioned as to what his father did andif he belonged to a union. Following this interview he returned to his work.On March 31 Levin met Kocourek at the warehouse door, advised him that he hadanother bad report, and asked him to come up to the conference room. There,Calandra and Levin discussed with Kocourek a report that he had been giving ridesto passengers in a company tiuck, which was against company rules.Kocourekadmitted giving rides to other employees but denied knowing that it was againstcompany rules .3Levin then said to Calandra, "well, Chuck, I don't see any reasonfor keeping him around here any more," and turning to Kocourek, he said, "Whydon't you find employment elsewhere," to which Calandra added, "Yes, we aregoing to give you a long vacation like you had last week." (Kocourek had been outsick because of an injury received in a driving accident.)Kocourek became veryindignant, got up and said, "I am through, I am not going to listen to this any more."He left the room starting down the stairs with Levin and Calandra following him,shouting "come back," to which Kocourek replied, "I have heard it allIquit."He also commented to the effect that he had enough of this "ciap" and was leaving.He went into the warehouse, got his coat, and insisted upon going out through thewarehouse door for which he had a key despite Calandra's request that he leave by thedoor of the plant.As he opened the door Levin said, "You have a key that is ours."Kocourek replied, "Yes," took the key off a key ring, gave it to Minnig and left.The following day, April 1, Kocourek returned to the plant to obtain his paycheck.He was called into Calandra's office where Comptroller Lloyd Johnson, Calandra, andLevin were present.He told them he wanted his check. They asked "Why," and hesaid he had been given the impression that he had been fired. They denied firing himand told him to go back to work that day. He refused to discuss the matter and said,"All I want is my check." Lloyd Johnson was instructed to prepare his check, whichwas given to him and he left.On April 10 Kocourek returned to the company plant, accompanied by HerbStocker (a union representative), after having heard from the National Labor Rela-tions Board that his job was open 4 After making arrangements for his reemployment,to which no conditions were attached, he was asked to sign a statement to the effectthat he had not been fired on March 31, and had been requested to return to work onthe next day, when he came to pick up his check.At first, he demurred about signingthe statement, but finally yielded to Calandra's request and signed it.Later that dayhe requested Calandra to return the statement.Calandra referred him to Levin towhom he had given the statement, but Levin refused to return it.5Kocourek resumedworking at the warehouse where he was assigned to do digging on the parking lot.Afew days later he was put on filing work, an unfamiliar task, which he was unable tofinish by the following Friday as instructed.On April 20 he quit his job and signeda statement to that effect.62 Levin, named as a party in Case No 17-CA-2418, and designated as an agent andmemberofRespondent Company's board of directors, represented the Company as itsattorney, and actively participated in all of the alleged violations, with the exception ofthe incident involving the application for employment by Gary Earnest$Warehouse Foreman Minnig testified that he had told Kocourek about not haulingpassengers in company vehicles, and that Kocourek had attended a meeting at whichthe rule was announcedLavern Rice, an employee-driver, broken in by Kocourek, cor-roborated Minnig's testimony about Kocourek's knowledge of the rules.Kocourek's testi-mony about being unaware of the company rule is not credited4The only other evidence concerning the circumstances attending the intercession ofthe National Labor Relations Board in connection with Kocourek's reemployment, was astatement by Calandra that he thought Levin had arranged with the National LaborRelations Board to have Kocourek return to work.5 The findings related to Kocourek's termination are based on the credited compositetestimony of Levin, Calandra, Johnson, Minnig, Rice, and Kocourek0His termination on April 20 is not in issue herein as a violation. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondents contend that Kocourek quit his job on March 20 and was not discrimi-natorily discharged as claimed by General Counsel. I find that the evidence does notsupport a finding that Kocourek was told that he was fired.At best, it may be arguedthat he was being given a rather hard time because of his violation of the rule againsthauling passengers in company trucks, which may have created the impression thathe was being fired.However, the conversations and the actions of Levin and Calandraimmediately following Kocourek's departure from Calandra's office, and those on thefollowing morning, should not only have dissipated that impression, but should alsohave refused any contention that they intended to fire him.Furthermore, whateverelsemay be inferred from the circumstances attending the signing of Kocourek'sstatement on April 10, it appears by his own admission that he was reemployed beforebeing asked to sign the statement to the effect he had not been fired and had quit, andthat there were no conditions attached to his reemployment.Considering the evidencein its entirety, I find that General Counsel had failed to establish by a preponderanceof the credible evidence that Kocourek was discriminatorily discharged on March 31,as alleged, in violation of Section 8(a) (3).2.Herman MartinEmployee Herman Martin had worked for Respondent Company on three or fouroccasions since about 1947. In February he signed a union card and began wearing aunion button.On March 20 he was called to Calandra's office where he metCalandra and Levin. Levin accused him of having done someunionsoliciting.Afterat first denying it, he admitted it, explaining that he had merely asked a man for hisname in order to talk to him at some convenient time. Levin then demanded that hefurnish the list of names of employees whom he was going to solicit and when Martindenied having any, he was told, "You lie, if you tell me the truth, we will not fire you."Martin then mentioned one name, Wayne Donder, but denied having any more,stating that he may have lost other names in the plantHe was sent down to the plantaccompanied by Comptroller Johnson (who by that time had also entered the office)to look for other names which he may have lost. They returned to the office withonly one name, George Miles.Martin was then questioned about smoking in theplant.He admitted that he had been smoking, that John Biodrowski (plant manager)had caught him smoking several times and had advised him not to smoke because itwas strictly against the (fire) rules, and on one occasion had said, "Herman, put outthat cigarette or we will have to fire you," and that he had continued smoking despitethe warnings.?Levin thereupon called in Calandra's secretary and dictated a state-ment containing certain questions.After the statement was typed, it was handed toMartin, and he was told to read it, to fill in the answers in the blank spaces with "yes"or "no," and to sign it,8 which he did. Levin then said to Calandra, "I don't feelHerman is working for the Company, he seems to be against our principles, I don'tsee why you are keeping him, Chuck, that is up to you." Calandra thereupon toldMartin, "Well, Herman, you no longer work for the Company. Do you know whyyou are being let go?"Martin replied, "I have a general idea, for union activitiesand smoking," and Calandra replied, "That is right." 9Respondents contend that Martin was discharged solely because of his smoking,and not as a result of his union activities as alleged by General Counsel.The testi-mony of several employees was conflicting concerning the posting of "No Smoking"signs in the plant, both as to time and locations, and whether employees other thanMartin wereseensmoking before and/or after Martin's discharge.'°7 The above findings are based upon the uncontradicted and credited testimony ofMartin and Johnson8 The statement sets forth that Martin had been smoking in the darkroom ; that hehad solicited two employees for the Union ; that John Biodrowski, his foreman, hadcaught him smoking in the darkroom and told him if he ever caught him again he wouldfire him, that he was unable to identify employees other than George and Wayne, whomhe had solicited , and that he was voluntarily signing the statement8These findings are based upon the uncontradicted and credited testimony of Martin10 Employee Mary Leslie testified she saw "No Smoking" signs being posted when shereturned from her vacation in the third week of March, but had not seen any before.Employee Melitta Heaton saw "No Smoking" signs being posted 2 days before Martinwas fired, and noticed Biodrowski, Bihler, Levin, Calandra, and some of the salesmensmokingEmployee Larry Leach testified that "No Smoking" signs were always posted,and that he put them up from time to timeForeman Tom Mewhirter and employeesSue Ossino, Ada Poort, Eileen Donnelly, Donna Taylor, and Beverly Jeffrey testified that"No Smoking" signs were posted.Employee Pike testified that he saw Bihler, Biodrowski, CALANDRA PHOTO, INC., & IRVIN C. LEVIN, ETC.665I find that Martin admittedly continued to smoke in the darkroom despite repri-mands and threats to fire him. The evidence concerning the posting of "No Smoking"signs and the smoking violations by other employees establishes that, although it wasgenerally known that smoking was proscribed,violations occurred,but it does notappear that any disciplinary measures were ever taken against any employee otherthan Martin for smoking.Viewing the evidence in the light of Martin's known unionactivities,the uncontradicted evidence of the manner in which he was questioned andcoerced concerning those activities,and the Company'sunion animus,Ifind thathis smoking was used as a pretext to discharge him, and that the real motivatingcause for his discharge was his union activity,in violation of Section 8(a)(3).Furthermore,even assuming that his smoking violations constituted valid groundsfor discharging Martin, it is no defense to a violation of Section 8(a)(3) and (1) oftheAct unless his discharge was predicated solely on thatground.N.L.R.B. v.Symons Manufacturing Co,328 F. 2d 835, 837 (C.A. 7). It is well settled that thepresence of valid grounds for an employee's discharge do not legalize it where thecircumstances reasonably indicate that union activities weighed more heavily in thedecision to fire him than did other factors.N.L.R.B. v. Whitin Machine Works,204F. 2d. 883, 885(C.A. 1).3.Melitta HeatonMelitta Heaton, a former employee of Omaha Photo Co., was transferred with itsother employees to Respondent Company when they merged in October 1963.Herduties consisted of racking film, taking down and cutting film, and helping in thebilling department.On February 27 she signed a union card, which she had obtainedthe night before from Stocker(a union official)at his office,at which time she wastold not to solicit cards on company time.Early on the morning of February 27,before work began, she approached two employees on the Company's parking lot andunsuccessfully attempted to have them sign union cards.About a week later sheattended a meeting of company employees at which Levin and Calandra discussedthe disadvantages of joining a union.On March 23 she was summoned to Calandra'soffice where she met Calandra and Levin.Levin told her, "We are going to fire youfor union activities."Heaton denied engaging in such activities during working hours.She was then asked if she would consider coming over to the Company's side,to whichshe replied,"What guarantee would I have I wouldn'tbe fired?"Levin replied,"Mickey, if you come over to the Company side and you give us the names ofemployeesby April3 that you have convinced that will be company,I will guaranteeyour job and their jobs."Heaton agreed and was sent back to work after Levin shookher hand and stated, "That is the kind of people we want on our side, somebody that issmart like you." 11On April 8 Heaton was called to Calandra's office in connection with an altercationon April 6 between her and employee Sue Ossino.Heaton's version of the incidentwas that while working in a narrow passageway on the billing line running the stampmachine, putting postage on outgoing packages, Sue Ossino passed behind her andstruck her in the back with her purse,causing her to lose her balance, fall backwardand push Ossino into the mailbags,and that Ossino made a practice of striking herin the back whenever she was working at that station and Ossino had occasion topass her.Sue Ossino denied striking Heaton and claimed that Heaton pushed hersister who was with her and shoved her (Ossino)over the mail rack, stepped on herChuck Lipari,Frank Morello, and Sam Georges smoking in the plant prior to Martin'sdischargeMartin testified he saw Chuck Lipari smoking in the darkroom. ChuckLipari testified that Calandra caught him and Biodrowski smoking in January, andwarned them against smoking,and that he never smoked thereafter.Bihler testifiedthat he smoked only in the quality control room after January when Calandra calledhis attention to the "No Smoking"signsThe record indicates that smoking waspermitted in the restrooms,the lunchroom,and probably in the quality control, andthat the greatest danger from smoking was in the darkroom where flammable materialswere handled"These findings are based upon Heaton's credited testimony.Calandra testified thatat this meeting he told her they had received some complaints about her organizingon company time, and that she had been loud and boisterous.He denied any discussionabout trying to win her over to the Company'ssideLevin in his testimony statedthat at this meeting he had asked her to cooperate because the work was affected, andthat the employees should not congregate in small groups and yell at each other.Heaton'stestimony concerning this meeting is credited because it was convincing and appears tobe consistent with what occurred with other employees. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDankle and also called her vile names.At the meeting on April 8, Heaton was blamedfor having caused the incident and reprimanded.12Thereafter,Heaton received aletter dated April 17 from Respondent Company in which she was accused of havingpushed another employee onApril6, of carrying on a note-writing type of activity,and also of having made a derogatory remark to Minnig, an incident unrelated to heraltercation with Ossino.The letter also stated that: she was an undesirable employeeand the Company would be much better off if she were no longer in its employ;although she had suggested to the Company that it fire her, it declined to do so; herattitudewould no longer be tolerated; and it was sincerely hoped she would findemployment elsewhere or conduct herself differently.By letter of April 18, Heatonanswered to the effect that: the charges against here were unfounded; she would nolonger permit them to interrogate her; and she had no intention of quitting inasmuchas she was doing her job in a satisfactory manner. She also asked why the Companyhad not terminated her employment in view of all its charges.The accusation appearing in the Company's letter of April 17 to Heaton concerningthe derogatory remark she made to Minnig stems from the following- On April 16Foreman Minnig was walking from the basement to the plant and when he passed nearwhere Heaton and three other girls were standing, he beard Heaton make the follow-ing remark about him, "There is a real son-of-a-bitch."He reported the incident toCalandra, who in his presence shortly theieafter asked Heaton why she called himfilthy names.Heaton denied making the remark, and said she was tired of beingfalsely accused.Calandra, thereupon, told her she could quit if she did not like itIn reply, Heaton asked, "Why don't you fire me?" to which Calandra responded thathe would not fire her.13On May 7 Heaton and employee Beverly Jeffrey engagedin anargument whenHeaton occupied her seat at her work station during her temporary absence andrefused to give it up upon her return. Jeffrey called Heaton an "old bitch." Shortlythereafter,Heaton and Jeffrey were called to the office of Calandra where they metBihler,14 Johnson, and Calandra. In discussing the foregoing incident Jeffrey admittedcalling Heaton a name and apologized.Calandra admonished both women to act likeladies and told Heaton she did not know the difference between right and wrong.Heaton replied, "Do you?" and then asked why did he not fire her if her work wasnot satisfactory.Calandra replied, "I am not going to fire you and you know why."At the end of the discussion Calandra told both women to go back to work and theyleft the office.15Heaton never returned to work.General Counsel contends that Respondent Company discriminatorily dischargedHeaton because of her union activities, whereas the Company contends that shevoluntarily left her job and was not fired, as allegedThe evidence reveals that in allthe confrontations between Calandra and Heaton prior to their meeting of May 7,Calandra refrained from firing her despite invitations and provocations to do so.Although not specifically stated, it presumably appears that he refrained from doingso, despite his patent desire to get rid of her, because of the pending union organizing12 The contentions of each of the parties involved in this incident were supported bythe testimony of other witnesses.However, its resolution is unnecessary to a deter-mination of the issues involved herein, and is related as background leading up toHeaton's alleged discharge.13These findings are based upon the composite credited testimony of the partiesdirectly involved14Alfred S. Bihler, referred to herein as Bihler, previously owned the Omaha PhotoShop, which was merged with Respondent Company in October 1963.He, thereupon,received a very substantial stock interest in RespondentCompany bywhom he was em-ployed, and given an annual salary of$29,000.He claimed that he held no office andexercised no supervisory authority in Respondent Company until March 27, when he re-placed John B Biodrowski as plant manager.It was admitted that he was not a rank-and-file employee.Viewing his interest in, and affiliation with, Respondent Company,his attendance at managerial conferences,and the nature of his work,I find that at alltimes material herein he was an agent of Respondent Company within the meaning ofthe Act.15 These findings are based upon the credited testimony of Johnson,Bihler,and Calandra.Heaton testified that when she replied to Calandra's question whether she knew the differ-ence between right and wrong and said "Do you?"he told her she was fired, to get hertimecard punched out and to get out of there In view of the preceding incidents inwhich Heaton challenged Calandra to fire her and his refusal to do so,and my observa-tion of the demeanor of all the witnesses while testifying concerning this incident, I donot credit Heaton's testimony to the effect that she was fired CALANDRA PHOTO, INC., & IRVIN C. LEVIN, ETC.667activities.I find it difficult to believe that he would finally fire her at the meeting ofMay 7. I conclude that General Counsel has failed to establish by a preponderanceof the credible evidence that Heaton was fired on May 7 because of her union activities,in violation of Section 8(a)(3), and find on the basis of the credited testimony thatshe walked out on the job.C. The alleged interference, restraint, and coercion1.Ronald PikeOn the afternoon of February 27 Bihler noticed that employee Ronald Pike waswearing a union badge and questioned him privately in the control room of the plantabout who was behind the Union.When Pike disavowed such knowledge, Bihler said,"Tellme who was behind this and you and I will be like this [indicating his handwith the index and second finger together]-Mr. Calandra and I have discussed thispreviously and if something like this happens, the Union would get in here or strikeagainst us, that we would send all of our finishing out to other photo finishers-theywould close the doors." Bihler also told Pike he had discussed with Calandra whata good job Pike had been doing and about getting him a raise and putting him on asalary because he was being trained for management, and that any person in manage-ment should be for the Company. Pike replied that he would stick with the employ-ees, and Bihler asked him to think it over for 5 minutes and let him know.About5 minutes later, Pike approached Bihler and advised him he was going to stick withthe employees.He again declined to identify those who were behind the Union,and Bihler said, "If you don't tell me who is behind this, then I will find out and Iwill fix that," and he then cautioned Pike not to tell anybody about their conversation.16Two days later, on February 29, Pike was summoned to the office of Calandra, whoasked him whether he had signed a union card and had been wearing a union button.Pike replied that he had.Levin was then called m from an adjoining room, andafter being introduced to Pike, joined the conversation.Calandra proceeded toquestion Pike as to what union it was, who was behind it, and what they wanted, andwhy Pike was on their side instead of the Company's side, inasmuch as he was sup-posed to be up for promotion 17 On the advice of Levin, Calandra then informedPike that his raise could not be given while union activity and organizing were goingon.He also stated that Pike had been getting overtime but if he were going to showhe was on the Union's side, he would be "classified just the same as the rest of thepeople on hours and wages and so forth," and that he would close the plant beforehaving a union.18On March 21 Pike was summoned to Respondent Company's lunchroom where hemet Calandra, Levin, and Tom Mewhirter (director of warehouse and customerservice), and had a discussion with them lasting about l to 11/a hours.He was toldthatemployee Herman Martin had been fired the preceding night for soliciting fortheUnion and smoking in the darkroom; they had a couple of witnesses to hissmoking in the darkroom, which was against company policy; Martin had signed astatement to the effect that he had been fired for union soliciting on company timeand smoking on the job; 19 if Martin had not lied about his smoking on the job hewould not have been fired; and, although there had been complaints about employeeBob Kocourek soliciting for the Union on company time, they were not going to firehim because he admitted it, and had not lied.They also told Pike that employees36The above findings are based on the credited testimony of Pike. Bihler admittedthat he saw Pike wearing a button in the plant on February 27, asking him what it wasfor, and being told it represented a union, but denied having any other conversation withPike about the Union at that time. Pike's demeanor in testifying was direct, positive,and convincing, and his version of this conversation is credited17Pike had discussed a raise with Calandra during the preceding month, but its con-sideration had been postponed for a month.is The above findings are based on the credited testimony of PikeCalandra denieddiscussing anything other than leaving consideration of Pike's requested wage increase instatus quobecause of the pending union activities.Levin corroborated giving suchadvice to Calandra, and stated that their conversation was discontinued at that point.Pike's testimony is credited because it was positive, straightforward, and appeared tobe more consistent with subsequent events.>e Pike was- shown the statement but read only a part of it where Martin had signeditLevin also remarked that the statement"will disclose to you something the firmfeels it had to do." `668DECISIONS OF NATIONAL LABOR RELATIONS BOARDMelitta Heaton,IreneMaseman, and Georgia Centretto were union organizers, andquestioned him as to who was soliciting.He replied that employees Donna Taylorand Sue Ossino had been soliciting for the Company, seeking signatures to a petition.Levin thereupon stated that there would be no more soliciting for or against theUnion.Pike was also advised that he did not have to reveal how he would votetbecause it was a secret ballot, but that they would know by his actions how heparticipated.20On March 23 Calandra came into the chemical mix room where Pike was working,and afterascertainingthat they werealone, said,"I know that you and Mickey andMelitta Heaton,and IreneMaseman, went down to see Mr. Stocker [aunionofficial]about getting this union in here ... you will all be forgiven if you come up and see mebefore April 3 [the election date], but after that you will be too late."Calandra alsocompared the salaries of management people with what the Union set. Two or threedays later Calandra again spoke to Pike and made a comparison between what theUnion could do for him, and what he (Calandra) could do for him, and said againthat if Pike changed his mind he could see him before April 3, but after that it wouldbe too late.They also discussed what would happen if Pike didnot jointhe Com-pany's side, and Calandra said, "Employers check together and they talk about peoplethat are employed with them, if they try something like this, or don't cooperate, andconsequently you will have a hard time finding a job."About April 16 Pike wassummoned to Calandra's office where Calandra offered him the job of supervisor of anight crew which they were going to start, but which would require him to get out ofthe Union because he would become part of management. Pike declined to acceptthe job.21Findings and ConclusionsAs related above, I find that Pike, Martin, and Heaton were interrogated byRespondents concerning their union interests and activities, and the identities ofother union adherents.The test laid down in the case ofBlue Flash Express, Inc.,109NLRB 591, is "whether under all the circumstances the interrogation tends to restrainor interfere with the employees in the exercise of rights guaranteed by the Act." Inthe context of the attending circumstances in which the interrogation occurred, andin the absence of any evidence to establish that the interrogation had a legitimatepurpose or motive, I find that such interrogation tended to restrain, coerce, or interferewith the employees in the exercise of rights guaranteed by the Act, in violation ofSection 8(a) (1) of the Act. I find further that Respondents also restrained, coerced,or interfered with employees in the exercise of rights guaranteed by the Act bythreatening Pike with economic reprisals, including the closing of the plant and/orthe subcontracting out of the finishing work, the implied loss of overtime work, andthe difficulty of obtaining another job, if lie continued to favor the Union or if theUnion got in; by making promises or offers of economic benefits to Pike by indicatingto him that the Company would be more disposed to his managerial aspirations if hecast his lot with the Company, and by offering him a supervisor's job on the proposednight shift; and by making a promise of economic benefit to Heaton by guaranteeingher job if she would reveal the identities of employees favoring the Company.N.L.R.B. v. Exchange Parts Co.,375 U.S. 405, 409;A. P. Green Fire Brick Companyv.N.L.R.B.,326 F. 2d 910, 913 (C.A.8); N.L.R.B. v. Economy Food Center, Inc.,333 F. 2d 468 (C.A. 7).2.GaryEarnestAbout the middle of February, Gary Earnest applied for a job at Respondent Com-pany after having been told by Bob Kocourek that they might need help.He filledout an application which the receptionist gave him before being interviewed byCalandra.During his interview he was questioned concerning his schooling and work20The above findings are based upon the credited testimony of Pike.Calandra testifiedthat the only topic discussed at this meeting was the discharge of Martin and that hewanted Pike to know that Martin was fired because of his smoking, and that occasionallyhe told one employee of the discharge of another employee "to help communications onoccasion,yes."Neither Levin nor Mewhirter testified about the meeting, althoughpresent.Pike's testimony is credited because Calandra's reason for summoning Pike tothemeeting is far from convincing, and it appears unlikely that the entire meeting,lasting over an hour, could have been devoted to discussing Martin's discharge only.Furthermore, Pike's testimony was unequivocal and convincing.ii The above findings are based on Pike's credited testimony.Calandra's testimonymade no specific references to the conversation of March 23 and to the one held a fewdays later,and his testimony concerning the conversation of April 16 does not materiallydiffer from the above recital. CALANDRA PHOTO, INC.,&IRVIN C. LEVIN,.ETC.669experience,and also whether he ever belonged to a union.After stating that he neverbelonged to a union, Calandra asked whether he would ever join a union.He repliedthat he would not know because,"I had never belonged to one."Calandra thenadvised him that he would have to talk to Mr. Levin,who was then sick,before doingany hiring.Earnest left his application on Calandra's desk before leaving, but neverheard from the Company.22General Counsel contends that Respondent Company violated Section 8(a)(1) byits interrogation of Earnest.Although interrogation of union inclinations or affiliationmay not,per se,be violative of Section 8(a) (1), I find in the absence of any justifica-tion of its use, and in the context of the unfair labor practices committed herein, thatthe interrogation had a coercive effect and violated Section 8(a)(1).Clark PrintingCompany, Inc.,146 NLRB 121;Transamerican Freight Line,Inc.,122 NLRB 1033,1034, footnote 3.3.The termination of John B.Biodrowski and his son,Michael BiodrowskiJohn B. Biodrowski,a long-time employee of Respondent Company, was its plantmanager until March 27.His son, Michael,a 16-year-old schoolboy,who in the pasthad worked during school vacations for Respondent Company, was employed byRespondent Company during his Easter school vacation from March 21 to 27, andarrangements had been made for him to work part time the following week afterschool.General Counsel contends that both these employees were discharged onMarch 27, because John B. Biodrowski refused to engage in unfair labor practicesinvolving employee Herman Martin.The evidence of their terminations is conflictingand confusing,and the matter is also complicated by the fact that John B. Biodrowskidied on April 23 prior to the hearing.The pertinent evidence is as follows:Rosemary Biodrowski,thewidow of John C. Biodrowski,testified 23 that onWednesday night, March 25, her husband advised her that he was going to hand in hisresignation because he was fed up with the way things were going on at the plant, andfelt badly over the way Herman Martin was fired. The next night he told her thathe had informed Calandra and Levin that he was resigning and giving them 2 months'notice.The following day, March 27, hei husband and son, Michael,came homeabout 10:30 a.m., and her husband told her that he and Michael had been fired underthe following circumstances:Calandra and Levin had tried to get him to sign a paperagainstMartin,and he refused to sign it unless he had his own lawyer present; Levin^ These findings are based on the credited testimony of Earnest.Calandra deniedhaving interviewed Earnest, and stated that Biodrowski interviewed applicants for workin the plant.Comptroller Johnson testified that he vaguely recalled seeing an applica-tion bearing an address 1800 M Street(Earnest's address is 1811 M Street) ;that suchan application would have come over his desk to check on references and other informa-tion therein;that he did not recall anyone by that name ; that generally he did the in-terviewing of job applicants,kept 90 percent of the applications,and was unable to findEarnest'sapplication;and that Mewhirter kept the balance of the applications, andinterviewed applicants for jobs as Rarehouse drivers,which he presumed Earnest wouldhave applied for,and he was positive Mewhirter would have the application.Mewhirter'stestimony contains no reference to Earnest's application.Earnest's testimony is creditedbecause it impressed me as being truthful and convincing'3Respondents objected to the admission in evidence of any testimony by witnessesconcerning conversations had with the deceased,John B. Biodrowski,during his life-time, on the grounds that it was excluded specifically by the Nebraska Dead Man'sStatute Section 25-1202 R.SNebraska 1943,and was also hearsayThe Dead Man'sstatute by its terms is inapplicable where the witness'interest (as appears herein) isnot adverse to the interest of the representative of the deceased,and has been so con-strued by the Nebraska courtsSeeDowding v. Dowding,152 Neb. 61,40 N. W. 2, 245,247, where the court held, "Having in view the common law rule as to competency, andthe mischief which this statute sought to prevent,it should be construed as if it readthat no person having a direct legal interest in the result of an action shall be permittedto testify when the party interested adversely to the witness'interest is the representa-tive of a deceased person"Furthermore,whether or not such testimony would beadmissible in the courts of Nebraska,theBoard has held it to be admissible butcautioned about the weight to be accorded it.Thus, inWallick and Schwalm Corp.,etat.,95 NLRB 1262, 1263, the Board stated,"The Board is not precluded fromconsidering as evidence statements attributed to deceased personsIt does,however,subject such testimony to the closest scrutiny before deciding what weight to give it"See alsoQuarlesManufacturing Company and Southern Wholesalers,83NLRB 697,699, footnote 8; andWest Texas Utslity Company, Inc,94 NLRB 1638, 1639 670DECISIONSOF NATIONALLABOR RELATIONS BOARDthen got madand refused to give hima recommendationand told him to hand overthe keys to the plant; and her husband said to her if thatdoesn'tmeanfiring, he didn'tknow what would. Later that day Calandra called her on the telephone and askedher if she knew why John had quit his employment and she replied that she did notknow.Thereafter, on March 28, she and her husband went to St. Paul, Minnesota,where he obtained employment at Mondo Photo Co.,24 and he began working thereon April 6. On April 13 he returned to Oniaha seriously ill and was hospitalized untilApril 23 when he died after undergoing surgery on April 20 (his death certificateindicates he died from a tumor of the brain).Not long after his death she wascalled to Calandra's office where he handed her a check for $10,500 in payment of aninsurancepolicy carried by the company covering her husband's life.25At thattime, pursuant to Levin's request and as a favor to the Company, she signed a letterdictated by him to the effect that her husband had not been fired and had quit, andwas going to seek employment in Minneapolis.26 She was also requested on a lateroccasion to have her son, Michael, call at the Company's offices for the purpose ofsigning astatement concerning his termination, but she refused to have him involved.Michael J. Biodrowski testified that while at work during mid-morning on March 27,he was told by Bihler to punch out and wait for his father in the car; 27 that hewent to the cai and waited for about 20 minutes until his father appeared, and thatthey then drove home during which time his father told him he had been fired.Hetestified further than when he returned home from school on April 1, he found hisfather talking to Mark Kitchin, a representative of the National Labor RelationsBoard, in the latter's car, and was with them in the car from about 3:45 p.m. to5:30 p.m., during which time he heard Kitchin ask his father questions and preparea statement; and that his father read the statement after it was completed, initialederasures on each page, and then signed and swore to it.Ronald Pike testified that John Biodrowski told him that he had informed employ-ees Larry Leach and Chuck Lipari on March 26 that he was going to resign; that onMarch 27 he telephoned to John Biodrowski and asked whether he had been fired; thatBiodrowski said, "Yes," that he couldn't take any more of it down there, and thatwhen they asked him to sign a paper that he had fired Herman Martin, he refusedand they discharged him; and that on the night before Biodrowski died he saw him atthe hospital where Biodrowski again told him he had been discharged because he couldnot take any more, and he declined to sign a paper stating he had fired Herman Martin.Melitta Heaton testified that there was a meeting of all the employees in the lunch-room at the Company's plant on March 27, at which time they were told by Levin thatJohn Biodrowski had had a disagreement upstairs and was very angry, got mad andwalked out, and was being replaced by Bud Bihler as plant manager; that on the sameafternoon, she, Irene Maseman and a few other employees visited John Biodrowski'shome where he told them that he had been discharged when he refused to sign astatementthat he had fired Mai tin because he caught him smoking; that when herefused Levin said to him, "I can see you are a union sympathizerYou are notwith the Company ... give us the keys and get out of here," and that Biodrowskireplied, "If I am being fired I want my paycheck now."Johnson testified that he prepared final paychecks for Biodrowski on March 27,pursuant to Calandra's instructions after being told that Biodrowski was quitting;that after Biodrowski picked up his check and was leaving, Levin reminded him thathe was doing it and not the Company, and that a letter of recommendation had beenprepared but was not given to him.Larry Leach, who worked in the black and finishing department, testified that on theevening of March 26, Biodrowski told him he had just quit and would leave in 2 or 3weeks because he was fed up with things in general.Charles Lipari, who worked on photo finishing, and is the son of James Lipari, avice president of the Company, testified that late in the afternoon of March 26,Biodrowski told him he had given notice ofquittingbut would not say when; andthat he was unableto get alongwith Tom Mewhirter, who was trying to take overhis job.u Previously,onMarch 26,Biodrowski had made a telephone call toMoore whooperated the MondoPhoto Co.a This policy had lapsedfollowingBiodrowski's termination,but shortly before hisdeath Calandra had arrangedto have itreinstated.20At the hearing she claimed she did not realize what she was signing, and it was notclear to her07 According to his mother's testimony,he told her that Bihler said,"Mike, go outin the car and wait for your father out there " CALANDRA PHOTO, INC., & IRVIN C. LEVIN, ETC.671Levin testified that on March 26 he spoke to Biodrowski and suggested that he thinkover for a few days whether he wanted to leave the Company; and that on March 27he told Biodrowski he could return whenever he wanted, but preferred that he didnot leave.Calandra testified that Biodrowski came to his office on March 26 and said he wasquitting because he was tired of the work and disturbed by Mewhirter who seemedto want to take over his job; that he was unable to talk Biodrowski out of quitting,and he left with the idea he was going to leave in about 10 days; that the next morningBiodrowski came into his office and said he was leaving and wanted a letter ofresignation (recommendation); that he was given his check; and that before he lefthe said, "I want my boy" and went to the telephone, called Bihler and said, "Send myboy to the car."Elizabeth Olds, Calandra's secretary, testified that on March 27 in the conferenceroom she took down in shorthand a statement by Biodrowski, and after typing it upbrought it back to the conference room. She identified the contents of Respondent'sExhibit No. 3 for identification, as what she had taken down in shorthand and typedup.It 28 sets forth that in January Biodrowski saw Martin in the darkroom puttingout a lighted cigarette; that previously he had warned all employees, including Martin,concerning smoking; that he told Martin, "if I catch you smoking again, you will befired," and Martin replied, "I won't do it anymore"; and that he felt it necessary togiveMartin this stronger warning because it was highly dangerous to the safety ofthe employees, the equipment, and the supplies.Biodrowski's sworn statement 29 sets forth, in connection with his own terminationasAt the hearing, the statement was rejected when offered in evidence as Biodrowski'sstatement because it was unsigned.Upon reconsideration, I am reversing its rejectionand admitting it in evidence as Respondent's Exhibit No. 3, on the ground that it is arecord of what Blodrowski told her, and is admissible subject to the same precautionsas to the weight to be accorded it, as were other conversations had with Biodrowski.25 The statement was admitted in evidence over Respondent's objection. In their briefRespondents contend that the statement was improperly admitted because it was hear-say which did not fall within any of the recognized exceptions to that rule, and insupport quoted the following from the decision inSuperior Engraving Co. v. N.L.R.B.,183 F. 2d 783, cert denied 340 U.S 930:The Act, Section 10(b), provides that the proceedings before the Board, so faras practicable, should be conducted "in accordance with the rules of evidence ap-plicable in the district courts of the United States."The rule excluding hearsayisa basic rather than a technical ruleThe reason for the rule is that the un-sworn statement of a person not called as a witness or subjected to the test of cross-examination is not recognized as having sufficient probative effect to raise an in-ference that the fact is as stated.Lest complainant points out that this quotationapplies to unsworn while here we seek to exclude a sworn statement, let us observe,and not overlook, the words "or subjected to the test of cross-examination" whichforms the real test for admissibility.An examination of that decision, however, reveals that the last sentence of the quota-tion does not appear therein. It is also a significant distinction to note that in thatcase the individual whose unsworn testimony was offered in evidence was not deceasedas in the instant case or otherwise shown to be unavailable to testify.Furthermore, even assuming that the statement would not be admissible in a judicialproceeding, it does not necessarily follow that it would be inadmissible in an administra-tive proceeding.The Supreme Court had occasion to expound on the admissibility ofhearsay evidence in administrative proceedings inConsolidated Edison v. N.L.R.B.,305U.S. 197, 229-230, where it stated:The companies urge that the Board received "remote hearsay" and "mere rumor."The statute provides that "the rules of evidence prevailing in courts of law and equityshall not be controlling."The obvious purpose of this and similar provisions is tofree administrative boards from the compulsion of technical rules so that the mereadmission of matter which would be deemed incompetent in judicial proceedingswould not invalidate the administrative order(Citations omitted )But this as-surance of a desirable flexibility in administrative procedure does not go so faras to justify orders without a basis in evidence having rational probative forceMere uncorroborated hearsay or rumor does not constitute substantial evidence.This clearly indicates that the question is not one of admissibility of hearsay evidencebut rather one of evaluating such evidence.The Board passed on the admissibility ofan individual's sworn statement at a hearing which was held after his death inBrick-layers and Masons Union No. 24, etc. (Booth and Flinn Company),129 NLRB 867, 868, 672DECISIONSOF NATIONALLABOR RELATIONS BOARDand that of his son, as follows:On March 25 he and his wife decided that he shouldresign because of differences which kept coming up with Calandra, and that the unionbusiness,especially the firing of Martin,was the end.On the morning of March 26he told Calandra in the presence of Levin, "as of right now I am giving you myresignation and what is called a 2-month notice."Levin replied, "We're terriblysorry to have this happen,we'll do everything we can for you, and we appreciate the2-month notice."When Levin asked him if it was because of the union turmoil hesaid "No," he was fed up.Levin then asked if it was because he hated Calandra,and he replied,"No," he could not work with Tom Mewhirter.He then returnedto work, saw Charley Lipari,and told him that he had given his 2-month notice andhe, Lipari,would have to learn more about the job. On the morning of March 27he was summoned to Calandra's office where he was asked whether he was sure hewanted to resign.He replied that he had made up his mind, and Calandra told himhe hated to see him leave.A little later,Levin joined them and they held a meetingin the conference room, at which time Levin dictated a statement to Betty Olds aboutHerman Martin,which she typed up and brought back.Calandra then slid a penover to him to sign, and he asked where was his recommendation.Levin told himhe would get no recommendation until he signed the Martin firing statement.Whenhe persisted in his refusal to sign unless his lawyer saw it, Levin said to Calandra,"Make out this man's checks,both of them."Johnson then prepared the checks,and Levin said, "Have him give up his company keys right now."He thereuponturned over his keys and Levin said, "Have his son punched out and escorted outof the plant and put him in his car."He then pleaded unsuccessfully for a recom-mendation before leaving the plant.The same night he obtained a job in anotherState.On March 31 Levin telephoned him at his home and repeatedly told him hewas under the wrong impression and had not been fired,and had quit or resigned.Hepersisted in maintaining that he and his son were fired, stating that if a man givesup his keys he is fired.Levin then asked whether he had another job,to which hereplied, "No,"that he needed a job,adding, "I have seven kids."He also statedthat he liked Calandra, "he is a wonderful man, I hated to leave "After carefully scrutinizing and evaluating the testimony of Biodrowski's widowand that of the employees to whom he stated he had been discharged for refusingto sign the paper to the effect that he fired Martin for smoking,I find that such tes-timony cannot be considered as probative corroboration of similar comments appear-ing in his sworn statement because, in substance,they constitute utterances by thesame individual and are self-serving.Thus, even if such evidence were credited,we would have hearsay corroborating other hearsay,which would be insufficient tosupport a finding.Furthermore,this evidence does not completely support the con-clusions or inferences drawn by Biodrowski as to his discharge,and, moreover, doesnot appear entirely compatible or congruous with other assertions by him.Accord-ing to his widow's testimony,and also as set forth in his own statement,he assumedhe was fired because he had been asked to turn in his company keys, which he couldconstrue only as meaning that he was fired.No contention was made that he wastold he was fired.Also, when Levin repeatedly assured him in his telephone con-versation on March 31,that neither he nor his son were fired and he was under thewrong impression,he persisted in maintaining he was fired because he turned in hiscompany keys It is difficult to understand why, despite Levin's assurances that hehad not been fired and his assertion to Levin that he had no job and was in dire needof one, he, apparently,made no attempt to discuss or negotiate a return to his formerjob.His further comment at that time to Levin that he liked Calandra, "he is awonderful man, I hated to leave,"also adds to the difficulty of comprehending oraccepting his contention that he was fired.Furthermore,his assertions that he was discharged for refusing to sign a paperstating that he had fired Martin for smoking become even less understandable inview of the fact that the paper sets forth only that he caught Martin smoking andthreatened to fire him if he smoked again, a fact readily admitted by Martin, andalso included in Biodrowski's statement.An additional complicating circumstancewhere it affirmed the Trial Examiner's rejection of the statement as an exhibit on theground that there was no evidence authenticating it, all such evidence having been prop-erly stricken.It is not unreasonable to conclude that the proffered exhibit would havebeen received but for the fact that there was no evidence of its authentication.Theweight,however,to be given to such statements must be carefully evaluated.Self-servingstatements by the declarant would not suffice as a basis for findings or inferences unlesscorroborated by other evidence,whereas admissions or statements against interest wouldnot be so circumscribed. CALANDRA PHOTO, INC., & IRVIN C. LEVIN, ETC.673is that Martin had been fired a week previously by Calandra.Viewing all of theseconfusing, inexplicable and, in some respects, conflicting statements,3° I conclude thatGeneral Counsel has failed to establish by a preponderance of the credible evidencethat Biodrowski and/or his son had been discharged on March 27.Moreover, even assuming that Biodrowski and his son had been discharged becauseof his refusal to sign a statement to the effect that he had caught Martin smokingand had fired him, General Counsel is still faced with the burden of establishing by apreponderance of the credible evidence that they were discharged because of hisrefusal to engage in unfair labor practices concerning Martin, as alleged.The dis-charge of a supervisor may be a violation of Section 8(a)(1), despite the specificexclusion of supervisors from the protection of the Act, if the effect of his dischargewas to intimidate, interfere, or restrain nonsupervisory employees in the exercise oftheir rights guaranteed them in Section 7.Better Monkey Grip Company,115 NLRB1170, enfd. 243 F. 2d 836 (C.A. 5), cert. denied 353 U.S. 864;Jackson Tile Manu-facturing Company,122 NLRB 764, 767, enfd. 272 F. 2d 181 (C.A.5); Golub Bros.Concessions,140 NLRB 120. Biodrowski's statement and the testimony of all thewitnesses, with the exception of Heaton,31 concerning his discharge fail to indicatethat any prounion or antiunion activity on his part was connected in any way withhis refusal to sign the statement concerning the firing of Martin for smoking.Hisobjection to signing such a statement appears to have been based upon the groundthat an infraction of the rule against smoking did not warrant so drastic a disciplinarymeasure.Viewing the evidence in its entirety I find that General Counsel has failed to estab-lish by a preponderance of the credible evidence that nonsupervisory employees wereintimidated, interfered with, or restrained in the exercise of rights guaranteed to themin Section 7 by the discharge of the Biodrowskis, even assuming that they were dis-charged. I conclude, therefore, that their discharges would not constitute a violationof Section 8(a)(1).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent Company's activities, set forth in section III, above, occurring in con-nection with the Company's operations described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYIt having been found that the Respondents engaged in unfair labor practices inviolation of Section 8 (a) (1) and (3) of the Act, it will be recommended that theRespondents cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act. It will be recommended that the RespondentCompany offer employee Herman Martin immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to seniority and otherrights and privileges, and make him whole for any loss of earnings he may havesuffered by reason of the discrimination against him, by payment to him of a sum ofmoney equal to that which he would have earned as wages from the date of the dis-crimination against him to the date of offer of reinstatement less interim earnings,and in a manner consistent with Board policy set out in F.W. Woolworth Company,30 In possible explanation of the confusing circumstances involving Biodrowski'stermination, it is pertinent to refer to some of the evidence bearing on his mental con-dition immediately prior, during, and following his alleged dischargeSuch evidenceindicates that: Blodrowski was out on sick leave on two occasions in February andMarch, once for 3 weeks prior to March 16; he had complained of headaches, drowsiness,and feeling generally bad during this period ; Levin thought he was acting incoherentlyand was extremely emotional at their meeting of March 27, and did not appear to behimself ; and during the week following his alleged termination, his widow testified, hebecame mentally confused in a long-distance telephone conversation with Moore (ofMondo Photo Co.) when he tried to put across an idea, and upon completion of thecall be grabbed the bannister and ripped at it in utter frustration, and then slammedthe door.Furthermore, and of even more significant import, Biodrowski was hospitalizedin a critical condition about 2 weeks after his alleged termination, which during surgeryon April 20 was discovered to be a brain malignancy, and he died on April 23.31 1 do not credit the testimony of Heaton to the effect that Biodrowski told her thatLevin accused him of being prounion when he refused to sign the statement aboutMartin, in view of all the other evidence on that point.783-133-66-vol. 151-44 674DECISIONS OF NATIONAL LABOR RELATIONS BOARD90 NLRB 289, andCrossett Lumber Company,8 NLRB 440, to which shall be addedinterest at the rate of 6 percent per annum as prescribed by the Board inIsis Plumbing&Heating Co.,138 NLRB 716.I shall recommend that the Respondent Company preserve and make available tothe Board or its agents,upon request,for examination and copying,all payroll records,social security payment records,timecards,personnel records and reports, and allother records necessary to analyze the amount of backpay due and the right to rein-statement under the terms of these recommendations.Upon the basis of the above findings of fact and upon the entire record in the case,I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of theAct.2.The Respondent Company is engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.3.By discriminating in regard to the hire or tenure of employment of HermanMartin, thereby discouraging membership in the above Union, Respondents haveengaged in and are engaging in unfair labor practices within the meaning of Section8(a)(3) of the Act.4.By engaging in interference,restraint,and coercion,Respondents have engagedin and are engaging in unfair labor practices within the meaning of Section 8(a)(1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.6.Except as specifically found herein,Respondents have not otherwise engagedin acts or conduct in violation of Section 8(a)(1) and(3) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and pursu-ant to Section 10(c) of theAct, Ihereby recommend that Calandra Photo, Inc., itsofficers,agents, successors,and assigns,shall.1.Cease and desist from.(a)Discouraging memberhip in International Printing Pressmen and Assistants'Union of North America, Local No. 412,AFL-CIO,or in any other labor organiza-tion by discharging,refusing to reinstate,or in any other manner discriminatingagainst employees in regard to their hire or tenure of employment or any term orcondition of employment.(b) Interrogating employees or applicants for employment concerning their unionintentions or activities or the intentions or activities of other employees with respectto the above-named or any other labor organization in a manner constituting inter-ference, restraint,or coercion violative of Section 8(a)(1) of the Act.(c)Threatening employees with economic reprisals because of their adherence to,or activities on behalf of,the Union,or any other labor organization.(d) Promising or offering economic benefits to employees if they refrain fromunion activities.(e) In any like or related manner interfering with, restraining,or coercing employ-ees in the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Offer to Herman Martin, immediate and full reinstatement to his former orsubstantially equivalent position,without prejudice to his seniority and other rightsand privileges,and make him whole for any loss of earnings he may have sufferedby reason of Respondent'sdiscrimination against him, as set forth in the section ofthisDecision and Recommended Order entitled"The Remedy."(b)Notify the above-named employee,if presently serving in the Armed Forcesof the United States of America, of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948,as amended,after discharge from the Armed Forces.(c)Preserve and,upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due and all other rights under the terms of this RecommendedOrder.(d) Post in conspicuous places at its plant in Omaha,Nebraska,including all placeswhere notices to employees and applicants for employment are customarily posted, CALANDRA PHOTO,INC., & IRVIN C.LEVIN,ETC.675copies of the attached notice marked"Appendix."32 Copies of said notice, to befurnished by the Regional Director for Region 17, shall,after being duly signed byRespondent Company's representative,be posted by it immediately upon receiptthereof, and be maintained by it for at least 60 consecutive days thereafter.Reason-able steps shall be taken by the Respondents to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify said Regional Director,in writing,within 20 days from receipt of thisDecision,what steps Respondent has taken to comply herewith.33Those allegations of the complaint which relate to alleged violations of Section8(a)(1) and(3), not specifically found herein, are hereby dismissed.83 In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the noticeIn the turther event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Entorcing an Order"shall be substituted for the words"a Decisionand Order"as In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read"Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOT discourage membership in International Printing Pressmen andAssistants'Union of North America, LocalNo. 412, AFL-CIO, or any otherlabor organization,by discharging or refusing to reinstate any of our employees,or in any manner discriminating in regard to their hire or tenure of employment,or any term or condition of employment.WE WILL NOT mteriogate our employees or applicants for employment con-cerning their union intentions or activities or the intentions or activities of otheremployees,with respect to the above-named or any other labor organization,in a manner constituting interference,restraint,or coercion violative of Section8(a)(1) of the Act.WE WILL NOT threaten employees with economic reprisals because of theiradherence to, or activities on behalf of,the Union or any other labor organization.WE WILL NOT promise or offer economic benefits to employees for refrainingfrom union activities.WE WILL NOT in any like or related manner interfere with, restrain,or coerceour employees in the exercise of their right to self-organization,to form labororganizations,to join or assist the above-named or any other labor organization,to bargain collectively through representatives of their own choosing,to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection,and to refrain from any and all such activities except to theextent that such rights may be affected by an agreement in conformity withSection 8(a)(3) of the National Labor Relations Act, as amended.WE WILL offer to Iiernian Martin immediate and full reinstatement to hisformer or a substantially equivalent position without prejudice to seniority andother rights and privileges,and make him whole for any loss of pay sufferedas a result of the discrimination against him.All our employees are free to become,remain,or refrain from becoming or remain-ing,members of the above-named Union,or any other labor organization.CALANDRA PHOTO, INC.,Employer.bated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee,ifpresently serving in theArmed Forces of the United States, of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces. 676DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby any othermaterial.Employees may communicate directly with the Board'sRegional Office, 1200Rialto Building, 906Grand Avenue,KansasCity,Missouri,Telephone No. Baltimore1-7000, Extension 731 if they have any question concerning this notice or compliancewith its provisions.Mississippi Valley Barge Line Co.andDistrict 2, Marine Engi-neers Beneficial Association,AFL-CIOandMarine Officers' As-sociation,Party to the Contract.Case No. 14-CA-3017 (for-merly Case No. 13-CA-5480).March 15, 1965DECISION AND ORDEROn July 9 1964, Trial Examiner Thomas S. Wilson issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesalleged inthe complaint and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.The Respondent and theParty to the Contract filed exceptions and supporting briefs.TheCharging Party filed cross-exceptions and a brief in supportthereof, and the General Counsel and the Charging Party both filedanswering briefs.The National Labor Relations Board 1 has reviewed the rulingsof the Trial Examiner made at the hearing and finds that no prej-udicial error was committed.The rulings are hereby affirmed.TheBoard has considered the Trial Examiner's Decision, the exceptionsand briefs, and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Exam-iner only to the extent consistent with this Decision and Order.The complaint alleges that Respondent violated Section 8(a) (3)and (1) by interrogating and subsequently discharging certainof its chief and assistant engineers who favored representation byDistrict 2,Marine Engineers Beneficial Association (MEBA) whentheRespondent had recognized the Marine Officers' Association(MOA). It further alleged that the Respondent had renderedillegalassistance toMOA through the coercion of the MEBAengineers in violation of Section 8(a) (2).Both the Respondentand MOA contend that both the chief and the assistant engineers,are supervisors, are not protected by the Act, and, therefore, thatno violations of the Act have occurred.The Trial Examiner found that the assistant engineers were notsupervisors and indicated that but for a stipulation that the chief1 Pursuant to the provisions of Section3(b) of the National Labor Relations Act, asamended, the Board has delegated its powers in connectionwith thiscase to a three-member panel[ChairmanMcCullochand Members Fanning and Brown].151 NLRB No. 74.